Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman et al. (U.S. Publication No. 2019/0101914)
In regard to claim 1, Coleman et al. teaches a computer-implemented method of training a machine learning model for evaluating autonomous driving of vehicles, the method comprising (abstract) for each of a plurality of driving scenarios, (abstract) collecting driving statistics and environment data of a vehicle from one or more sensors of the vehicle while the vehicle is driven by a human driver in accordance with the driving scenario, (Pars. 0004-0005, & 0039) upon completion of the driving scenario, requesting the driver to select a label for the completed driving scenario and storing the selected label responsive to the driver selection (Pars. 0028, 0054, 0078, & 0081), and extracting features from the driving statistics and the environment data based on predetermined criteria deciding to extract information indicating responses of the vehicle and obstacle information (Pars. 0021 & 0022; See “Further, in some examples, data may be received from external computer systems that may provide information such as traffic 
	With regard to the step of “upon completion of the driving scenario, requesting the driver to select a label for the completed driving scenario and storing the selected label responsive to the driver selection” Coleman et al. teaches that a user (human driver) may provide input using the data analysis computing device 101 (Par. 0028) which may be a mobile computing device 330 (Par. 0078). The mobile computing device 330 may be used to “determine a safety level associated with the driving data” (Par. 0081) thus providing a safety label to the driving data. It is entirely possible that the user (human driver) is providing input to the mobile computing device 330 to select a safety label for the driving data. Additional labels may also be provided to the driving data such as a label for the “level of satisfaction with the ride” (Par. 0054) which is likely determined by the human driver using the mobile computing device 330 instead of a machine learning program. Further, the labels are assigned to the driving data after the data is received which must be after the conclusion of a driving scenario (Par. 0054). 
	Applicant argues that Coleman et al. does not disclose or suggest labels whatsoever, however, this is untrue. As stated above, a driver may “determine a safety level associated with the driving data” (Par. 0081). A label is any identifier applied to a set of data. “A safety level” is an identifier for a set of driving data, therefore, a driver does select and store a label for a set of driving data. 
In regard to claim 2, Coleman et al. teaches the method of claim 1, further comprising training a machine learning model to continuously learn driving behaviors and preferences of the human driver under the plurality of driving scenarios using the extracted features and a plurality of labels. (Par. 0050)

In regard to claim 4, Coleman et al. teaches the method of claim 1, wherein the extracted features include, for each driving scenario, identifiers (IDs) that include obstacle IDs representing obstacles (traffic obstructions) in the driving scenario and a vehicle ID representing the vehicle, (Pars. 0063 & 0065-0069) a timestamp associated with each of the IDs, wherein the timestamp represents a time Ti, where i ≥ 0, recorded at different points in time while the vehicle is driven through the driving scenario, (Pars. 0063 & 0093) information indicating responses of the vehicle captured at the recorded time Ti, and obstacle information captured at the recorded time Ti (Pars. 0064-0065).
Identifiers are understood as any information used to identify an object. In claim 4, an identifier is used to distinguish many extracted features from one another, such as an identifier for obstacles (traffic obstructions) and one for the vehicle. Coleman et al. teaches sensors that “detect and store the external driving conditions” which are identified using identifiers (IDs) such as “external temperature, rain, snow, light levels, and sun position for driver visibility” and/or “other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data/behavior analysis.” (Par. 0065) Coleman et al. teaches a vehicle which is identified using identifiers (IDs) such as the “make, model, trim (or sub-model), year, and/or engine specifications, as well as other information such as vehicle owner or driver information, insurance information, and financing information for the vehicle 310.” (Par. 0069) Coleman et al. further teaches linking data “based on time and location data” which “may be used to identify driving data from a particular time and/or location.” (Par. 0093)
In regard to claim 5, Coleman et al. teaches the method of claim 3, wherein the information indicating responses of the vehicle includes speed, acceleration, deceleration, and rate of change of acceleration of the vehicle (Par. 0064), and the obstacle information includes positions of obstacles (Par. 0065).

Coleman et al. teaches that “the safety output may include a determination of whether the received driving data is considered safe or unsafe (e.g., a binary decision).” (Par. 0054) A binary decision is understood as a zero (0) or one (1). Further Coleman et al. teaches that “data having a score at or above a threshold may be considered safe, while scores below the threshold may be considered unsafe” thus a zero would indicate unsafe and a one would indicate safe. (Par. 0054)
In regard to claim 7, Coleman et al. teaches the method of claim 1, further comprising: subsequent to collecting driving statistics and environment data of the vehicle, storing the collected driving statistics and the environment data remotely onto a server (Par. 0082); and prior to extracting features from the driving statistics and the environment data, retrieving the collected driving statistics and the environment data from the server (Par. 0083).
In regard to claim 8, Coleman et al. teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: (abstract; Pars. 0033 & 0048) for each of a plurality of driving scenarios, (abstract) collecting driving statistics and environment data of a vehicle from one or more sensors of the vehicle, while the vehicle is driven by a human driver in accordance with the driving scenario, (Pars. 0004-0005 & 0039)  upon completion of the driving scenario, requesting the driver to select a label for the completed driving scenario and storing the selected label responsive to the driver selection (Pars. 0028, 0054, 0078, & 0081), and extracting features from the driving statistics and the environment data based on predetermined criteria deciding to extract information indicating responses of the vehicle and obstacle information (Pars. 0021 & 0022; See “Further, in some examples, data may be received from external computer systems that may provide information such as traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like. The received data may be analyzed and one or more machine learning datasets may be generated. The machine learning datasets may link one or more driving 
	With regard to the step of “upon completion of the driving scenario, requesting the driver to select a label for the completed driving scenario and storing the selected label responsive to the driver selection” Coleman et al. teaches that a user (human driver) may provide input using the data analysis computing device 101 (Par. 0028) which may be a mobile computing device 330 (Par. 0078). The mobile computing device 330 may be used to “determine a safety level associated with the driving data” (Par. 0081) thus providing a safety label to the driving data. It is entirely possible that the user (human driver) is providing input to the mobile computing device 330 to select a safety label for the driving data. Additional labels may also be provided to the driving data such as a label for the “level of satisfaction with the ride” (Par. 0054) which is likely determined by the human driver using the mobile computing device 330 instead of a machine learning program. Further, the labels are assigned to the driving data after the data is received which must be after the conclusion of a driving scenario (Par. 0054). 
Applicant argues that Coleman et al. does not disclose or suggest labels whatsoever, however, this is untrue. As stated above, a driver may “determine a safety level associated with the driving data” (Par. 0081). A label is any identifier applied to a set of data. “A safety level” is an identifier for a set of driving data, therefore, a driver does select and store a label for a set of driving data.
In regard to claim 9, Coleman et al. teaches the non-transitory machine-readable medium of claim 8, wherein the operations further comprise: training a machine learning model to continuously learn driving behaviors and preferences of the human driver under the plurality of driving scenarios using the extracted features and a plurality of labels. (Par. 0050)

In regard to claim 11, Coleman et al. teaches the non-transitory machine-readable medium of claim 8, wherein the extracted features include, for each driving scenario, identifiers (IDs) that include obstacle IDs representing obstacles (traffic obstructions) in the driving scenario and a vehicle ID representing the vehicle, (Pars. 0063 & 0065-0069) a timestamp associated with each of the IDs, wherein the timestamp represents a time Ti, where i ≥ 0, recorded at different points in time while the vehicle is driven through the driving scenario, (Pars. 0063 & 0093) information indicating responses of the vehicle captured at the recorded time Ti, and obstacle information captured at the recorded time Ti (Pars. 0064-0065).
Identifiers are understood as any information used to identify an object. In claim 11, an identifier is used to distinguish many extracted features from one another, such as an identifier for obstacles (traffic obstructions) and one for the vehicle. Coleman et al. teaches sensors that “detect and store the external driving conditions” which are identified using identifiers (IDs) such as “external temperature, rain, snow, light levels, and sun position for driver visibility” and/or “other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data/behavior analysis.” (Par. 0065) Coleman et al. teaches a vehicle which is identified using identifiers (IDs) such as the “make, model, trim (or sub-model), year, and/or engine specifications, as well as other information such as vehicle owner or driver information, insurance information, and financing information for the vehicle 310.” (Par. 0069) Coleman et al. further teaches linking data “based on time and location data” which “may be used to identify driving data from a particular time and/or location.” (Par. 0093)
In regard to claim 12, Coleman et al. teaches the non-transitory machine-readable medium of claim 10, wherein the information indicating responses of the vehicle includes speed, acceleration, deceleration, and rate of change of acceleration of the vehicle (Par. 0064), and the obstacle information includes positions of obstacles (Par. 0065).

Coleman et al. teaches that “the safety output may include a determination of whether the received driving data is considered safe or unsafe (e.g., a binary decision).” (Par. 0054) A binary decision is understood as a zero (0) or one (1). Further Coleman et al. teaches that “data having a score at or above a threshold may be considered safe, while scores below the threshold may be considered unsafe” thus a zero would indicate unsafe and a one would indicate safe. (Par. 0054)
In regard to claim 14, Coleman et al. teaches the non-transitory machine-readable medium of claim 8, wherein the operations further comprise: subsequent to collecting driving statistics and environment data of the vehicle, storing the collected driving statistics and the environment data remotely onto a server (Par. 0082); and prior to extracting features from the driving statistics and the environment data, retrieving the collected driving statistics and the environment data from the server (Par. 0083).
In regard to claim 15, Coleman et al. teaches a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including (abstract; Pars. 0033 & 0048) for each of a plurality of driving scenarios, (abstract) collecting driving statistics and environment data of the vehicle from one or more sensors of the vehicle while the vehicle is driven by a human driver in accordance with the driving scenario, (Pars. 0004-0005 & 0039) upon completion of the driving scenario, requesting the driver to select a label for the completed driving scenario and storing the selected label responsive to the driver selection (Pars. 0028, 0054, 0078, & 0081), and extracting features from the driving statistics and the environment data based on predetermined criteria deciding to extract information indicating responses of the vehicle and obstacle information (Pars. 0021 & 0022; See “Further, in some examples, data may be received from external computer systems that may provide information such as traffic conditions, weather conditions, roadway conditions, type of road, speed limits, and the like. The received data may be analyzed and one or more machine learning datasets may be generated. The machine learning 
	With regard to the step of “upon completion of the driving scenario, requesting the driver to select a label for the completed driving scenario and storing the selected label responsive to the driver selection” Coleman et al. teaches that a user (human driver) may provide input using the data analysis computing device 101 (Par. 0028) which may be a mobile computing device 330 (Par. 0078). The mobile computing device 330 may be used to “determine a safety level associated with the driving data” (Par. 0081) thus providing a safety label to the driving data. It is entirely possible that the user (human driver) is providing input to the mobile computing device 330 to select a safety label for the driving data. Additional labels may also be provided to the driving data such as a label for the “level of satisfaction with the ride” (Par. 0054) which is likely determined by the human driver using the mobile computing device 330 instead of a machine learning program. Further, the labels are assigned to the driving data after the data is received which must be after the conclusion of a driving scenario (Par. 0054). 
Applicant argues that Coleman et al. does not disclose or suggest labels whatsoever, however, this is untrue. As stated above, a driver may “determine a safety level associated with the driving data” (Par. 0081). A label is any identifier applied to a set of data. “A safety level” is an identifier for a set of driving data, therefore, a driver does select and store a label for a set of driving data.
In regard to claim 16, Coleman et al. teaches the data processing system of claim 15, wherein the operations further include training a machine learning model to continuously learn driving behaviors and preferences of the human driver under the plurality of driving scenarios using the extracted features and a plurality of labels. (Par. 0050)

In regard to claim 18, Coleman et al. teaches the data processing system of claim 15, wherein the extracted features include, for each driving scenario, identifiers (IDs) that include obstacle IDs representing obstacles (traffic obstructions) in the driving scenario and a vehicle ID representing the vehicle, (Pars. 0063 & 0065-0069) a timestamp associated with each of the IDs, wherein the timestamp represents a time Ti, where i ≥ 0, recorded at different points in time while the vehicle is driven through the driving scenario, (Pars. 0063 & 0093) information indicating responses of the vehicle captured at the recorded time Ti, and obstacle information captured at the recorded time Ti (Pars. 0064-0065).
Identifiers are understood as any information used to identify an object. In claim 18, an identifier is used to distinguish many extracted features from one another, such as an identifier for obstacles (traffic obstructions) and one for the vehicle. Coleman et al. teaches sensors that “detect and store the external driving conditions” which are identified using identifiers (IDs) such as “external temperature, rain, snow, light levels, and sun position for driver visibility” and/or “other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data/behavior analysis.” (Par. 0065) Coleman et al. teaches a vehicle which is identified using identifiers (IDs) such as the “make, model, trim (or sub-model), year, and/or engine specifications, as well as other information such as vehicle owner or driver information, insurance information, and financing information for the vehicle 310.” (Par. 0069) Coleman et al. further teaches linking data “based on time and location data” which “may be used to identify driving data from a particular time and/or location.” (Par. 0093)
In regard to claim 19, Coleman et al. teaches the data processing system of claim 17, wherein the information indicating responses of the vehicle includes speed, acceleration, deceleration, and rate of change of acceleration of the vehicle (Par. 0064), and the obstacle information includes positions of obstacles (Par. 0065)

Coleman et al. teaches that “the safety output may include a determination of whether the received driving data is considered safe or unsafe (e.g., a binary decision).” (Par. 0054) A binary decision is understood as a zero (0) or one (1). Further Coleman et al. teaches that “data having a score at or above a threshold may be considered safe, while scores below the threshold may be considered unsafe” thus a zero would indicate unsafe and a one would indicate safe. (Par. 0054)
In regard to claim 21, Coleman et al. teaches the data processing system of claim 15, wherein the operations further include subsequent to collecting driving statistics and environment data of the vehicle, storing the collected driving statistics and the environment data remotely onto a server (Par. 0082); and prior to extracting features from the driving statistics and the environment data, retrieving the collected driving statistics and the environment data from the server (Par. 0083).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 8:30am-6:30pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661
04/08/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661